DETAILED ACTION
This office action is in response to communication filed on June 21, 2022.

Response to Amendment
Amendments filed on June 21, 2022 have been entered.
Claims 1 and 13 have been amended.
Claims 5 and 16 have been cancelled
Claims 1-4, 6-15 and 17-20 have been examined.

Response to Arguments
The examiner notes that although applicant has not presented arguments in response to the objections to claims 1, 6-8, 10-11, 13 and 16-19, the objections have been withdrawn in view of the amendments. However, upon further consideration, new objections to the claims are presented below.

Applicant’s arguments, see Remarks (p. 7), filed on 06/21/2022, with respect to the rejection of the claims 1-4, 6-15 and 17-20 under 35 U.S.C. 101 have been fully considered. In view of the amendments, the rejection has been withdrawn (see Examiner’s Note below). 

Specification
The disclosure is objected to because of the following informalities: 
[0031]: Language “In some embodiments, a screw, auger, or conveyor belt could be employed to provide proppant metering to from proppant source 340 and into mixer 350” should read “In some embodiments, a screw, auger, or conveyor belt could be employed to provide proppant .
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim language “generating, based on the transition indicator, a flush signal indicating the beginning of the flush volume being output by the blending apparatus and pumped into the wellbore” should read “generating, based on the transition indicator, a flush signal indicating the beginning of the flush volume being output by the fluid blending apparatus and pumped into the wellbore”.
Claim language “terminating, based on the flush signal and the desired flush volume, the output of blended fluid from the blending apparatus such that the volume of blended fluid in the second composition pumped into the wellbore is substantially equal to the desired flush volume” should read “terminating, based on the flush signal and the desired flush volume, the output of blended fluid from the fluid blending apparatus such that a volume of blended fluid in the second fluid composition pumped into the wellbore is substantially equal to the desired flush volume”.
Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  
Claim language should read “The method of claim 1, wherein a first portion of the blending signal is measured at an earlier point in time than the second portion of the blending signal”.  
Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  
Claim language “one or more blending data values of the first portion of the blending signal; or the generated calibration profile” should read “one or more blending data values of a first portion of the blending signal; or the .  
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  
Claim language “one or more blending data values of the first portion of the blending signal; or the generated calibration profile” should read “one or more blending data values of a first portion of the blending signal; or the .
Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  
Claim language should read “The method of claim 1, wherein the time-varying blending data is obtained from one or more of: a flowmeter reading of the fluid blending apparatus; a discharge pressure of the fluid blending apparatus; a rotational speed of a discharge pump of the fluid blending apparatus; a discharge efficiency of the discharge pump; a torque of the discharge pump; a torque of a blending motor of the fluid blending apparatus; a proppant metering gate position of the fluid blending apparatus; and a proppant hopper load cell reading of the fluid blending apparatus”.
Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  
Claim language should read “The method of claim 9, wherein the torque of the discharge pump or the torque of the blending motor are .
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  
Claim language should read “The method of claim 9, wherein .
Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  
Claim language “based on the plurality of transition indicators, generating a composite flush signal indicating a probability that the flush volume is being output by the blending apparatus and pumped into the wellbore” should read “based on the plurality of transition indicators, generating a composite flush signal indicating a probability that the flush volume is being output by the fluid blending apparatus and pumped into the wellbore”.
Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  
Claim language “at least one processor in communication with the fluid blending apparatus, wherein the processor …” should read “at least one processor in communication with the fluid blending apparatus, wherein the at least one processor …”  
Claim language “and generate, based on the transition indicator, a flush signal indicating the beginning of a flush volume being output by the blending apparatus and pumped into the wellbore” should read “a beginning of a flush volume being output by the fluid blending apparatus and pumped into the wellbore”.  
Claim language “terminate, based on the flush signal and the desired flush volume, the output of blended fluid from the blending apparatus such that the volume of blended fluid in the second composition pumped into the wellbore is substantially equal to the desired flush volume” should read “terminate, based on the flush signal and the desired flush volume, the output of blended fluid from the fluid blending apparatus such that a volume of blended fluid in the second fluid composition pumped into the wellbore is substantially equal to the desired flush volume”.  
Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  
Claim language “one or more blending data values of the first portion of the blending signal; or the generated calibration profile” should read “one or more blending data values of a first portion of the blending signal; or the .  
Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  
Claim language should read “The system of claim 13, wherein the sensor array providing the two or more sensor channels communicates the time-varying blending data comprising one or more of: a flowmeter reading of the fluid blending apparatus; a discharge pressure of the fluid blending apparatus; a rotational speed of a discharge pump of the fluid blending apparatus; a discharge efficiency of the discharge pump; a torque of the discharge pump; a torque of a blending motor of the fluid blending apparatus; a proppant metering gate position of the fluid blending apparatus; and a proppant hopper load cell reading of the fluid blending apparatus”.
Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  
Claim language should read “The system of claim 18, wherein .
Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  
Claim language “based on the plurality of transition indicators, generate a composite flush signal indicating a probability that the flush volume is being output by the blending apparatus and pumped into the wellbore” should read “based on the plurality of transition indicators, generate a composite flush signal indicating a probability that the flush volume is being output by the fluid blending apparatus and pumped into the wellbore”.
Appropriate correction is required.

The examiner attempted to contact Christian Lek (Reg. No. 76369), applicant’s representative, on 06/29/2022 to discuss and resolve the objections to the specification and the claims, however, no response was received.

Examiner’s Note
Claims 1-4, 6-15 and 17-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 

Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.

Continuing with the analysis, under Step 2A - Prong One of the test:
the limitation “analyzing, based on a calibration profile corresponding to one or more of the first fluid composition and the second fluid composition, a second portion of the blending signal corresponding to the second fluid composition in order to determine a transition indicator, the transition indicator corresponding to a change in the blended fluid from the first fluid composition to the second fluid composition” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as (e.g., evaluating/observing/judging data for changes, see specification at [0043]-[0044]). Except for the recitation of the type of data being evaluated (i.e., a calibration profile corresponding to one or more of the first fluid composition and the second fluid composition, a second portion of the blending signal corresponding to the second fluid composition), the limitation in the context of the claim mainly refers to performing a mental evaluation/observation/judgment of the collected data to identify changes (i.e., a transition indicator corresponding to a change in the blended fluid from the first fluid composition to the second fluid composition).
the limitation “generating, based on the transition indicator, a flush signal indicating the beginning of the flush volume being output by the blending apparatus and pumped into the wellbore” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as (e.g., selecting a particular data change as a result – flush signal, see specification at [0043]-[0044]). Except for the recitation of a field of use (i.e., a flush signal indicating the beginning of a flush volume being output by the blending apparatus and pumped into the wellbore), the limitation in the context of the claim mainly refers to selecting a particular change in the collected data as a result.
the limitation “calculating a desired flush volume for the wellbore” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (see specification at [0003]). The limitation in the context of the claim mainly refers to calculating a value (i.e., a desired flush volume for the wellbore).
Therefore, the claim recites a judicial exception under Step 2A - Prong One of the test.

Furthermore, under Step 2A - Prong Two of the test, the claim recites: 
“A method for detecting a beginning of a flush volume,” which generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)),
“pumping a blended fluid into a wellbore, wherein the blended fluid is output by a fluid blending apparatus and transitions from a first fluid composition to a second fluid composition,” which adds extra-solution activities using elements recited at a high level of generality (i.e., a fluid blending apparatus) (see MPEP 2106.05(g)),
“receiving, at a processor, a blending signal comprising a series of time-varying blending data, the time-varying blending data relating to operational characteristics of the fluid blending apparatus,” which also adds extra-solution activities (e.g., mere data gathering, type/source of data to be manipulated) (see MPEP 2106.05(g)), while merely adding a computer (i.e., a processor) as a tool to perform an abstract idea (see MPEP 2106.05(f)), and
“terminating, based on the flush signal and the desired flush volume, the output of blended fluid from the blending apparatus such that the volume of blended fluid in the second composition pumped into the wellbore is substantially equal to the desired flush volume” which effects a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)).
Therefore, these additional elements, when considered individually and in combination, integrate the judicial exception into a practical application. The claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.04(d)).

Similarly, independent claim 13 is directed to patent eligible subject matter as explained above with regards to claim 1.

Regarding the dependent claims 2-4, 6-12, 14-15 and 17-20, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter
Claims 1-4, 6-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1. 
Tang (US 20160273346 A1) discloses:
A method (Fig. 3; [0026]: a method for monitoring, evaluating and/or performing an energy industry operation (e.g., fracturing, see [0028]) is performed), the method comprising: 
pumping a blended fluid into a wellbore (Fig. 1, item 14 – ‘borehole’; Fig. 3, item 71; [0016], [0028]: fracturing is performed by providing fluid to the borehole), wherein the blended fluid is output by a fluid blending apparatus (Fig. 1, item 32 – “mixing unit”) and transitions from a first fluid composition (Fig. 1, item 30 – “proppant storage unit”) to a second fluid composition (Fig. 1, item 28 – “fluid storage unit”; [0019]-[0020]: fracturing slurry or sand plug is created by injecting fluids with high sand concentrations, with clean displacement fluid being pumped after in order to displace the fracturing slurry into the perforations); 
receiving, at a processor (Fig. 1, item 36 – “surface processing unit”), a blending signal comprising a series of time-varying blending data (Fig. 3, item 72; [0017], [0030]: a surface processing unit including a processor receives signals from sensors and devices such as the mixing unit and the pumping unit (Fig. 1, item 34); examiner interprets the measurements to change depending on nature of fluid being pumped), the time-varying blending data relating to operational characteristics of the fluid blending apparatus ([0027]-[0028], [0031]-[0032]: operational parameters about fracturing fluid are measured).

 Tang (US 20160273346 A1) also teaches:
“In the third stage 73, the measurement data is analyzed to predict whether a screen out or other undesirable condition may occur or is likely to occur. The measurement data, in one embodiment, is compared to threshold parameters (e.g., curve properties, historical data) to predict whether the undesirable condition will occur and when it will occur. In one embodiment, the measurement data is collected and associated with time or depth to generate a data set showing the progression of a measured parameter, such as temperature, pump pressure and/or downhole pressure. For example, measured pressure data taken during the current operation is correlated with time to generate a curve or pattern. The measurement data can be fitted to a selected curve and analyzed to predict whether and when a screen out should occur’ ([0036]-[0037]: measurements were compared to threshold parameters or curve properties in order to predict (undesirable) conditions).

Nevison (US 20140008074 A1) discloses:
“A method for fracturing a downhole formation, includes: preparing an energized fracturing fluid including mixing gaseous natural gas and a fracturing base fluid in a mixer; injecting the energized fracturing fluid through a wellhead and into a well; and continuing to inject the energized fracturing fluid until the formation is fractured” (Abstract: a system for fracturing includes a fracturing liquid tank, a proppant supply, and a fracturing blender (see Figs. 1-2)).

Surjaatmadja (US 20160312595 A1) discloses:
“Systems and methods for placing proppant in a portion of a subterranean formation (e.g., in a fracturing operation) using two or more immiscible fluids are provided. In certain embodiments, the methods comprise: introducing into a well bore penetrating a portion of a subterranean formation alternating stages of a first treatment fluid comprising one or more proppants, and a second treatment fluid comprising a lesser concentration of proppants than the first fluid, wherein the first fluid and the second fluid are substantially immiscible in one another, and wherein the alternating stages of the first and second treatment fluids are introduced into the well bore at or above a pressure sufficient to create or enhance one or more fractures in the subterranean formation” (Abstract: a fracturing operation is performed by using two immiscible fluids (see Figs. 3-4)).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“A method for detecting a beginning of a flush volume, the method comprising: 
analyzing, based on a calibration profile corresponding to one or more of the first fluid composition and the second fluid composition, a second portion of the blending signal corresponding to the second fluid composition in order to determine a transition indicator, the transition indicator corresponding to a change in the blended fluid from the first fluid composition to the second fluid composition; 
generating, based on the transition indicator, a flush signal indicating the beginning of the flush volume being output by the blending apparatus and pumped into the wellbore,
calculating a desired flush volume for the wellbore; and
terminating, based on the flush signal and the desired flush volume, the output of blended fluid from the blending apparatus such that the volume of blended fluid in the second composition pumped into the wellbore is substantially equal to the desired flush volume,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claim 13.
Tang (US 20160273346 A1) discloses:
A system (Fig. 1, [0010], [0013]-[0014]: a system for monitoring, evaluating and/or performing an energy industry operation (e.g., fracturing, see [0028]) is disclosed) comprising: 
a fluid blending apparatus (Fig. 1, item 32 – “mixing unit”) having a sensor array providing two or more sensor channels ([0017], [0027]-[0028], [0031]-[0032]: operational parameters about fracturing fluid are measured using sensors), the sensor array configured to acquire one or more blending signals ([0017]: signals from devices such as the mixing unit are measured), each blending signal comprising a series of time-varying blending data corresponding to a blended fluid output by the fluid blending apparatus and pumped into a wellbore (Fig. 1, item 14 – ‘borehole’; Fig. 3, item 71; [0016]-[0017], [0028]: fracturing is performed by providing fluid to the borehole; examiner interprets the measurements collected by the sensors and devices to change depending on nature of fluid being pumped) such that the blended fluid transitions from a first fluid composition (Fig. 1, item 30 – “proppant storage unit”) to a second fluid composition (Fig. 1, item 28 – “fluid storage unit”; [0019]-[0020]: fracturing slurry or sand plug is created by injecting fluids with high sand concentrations, with clean displacement fluid being pumped after in order to displace the fracturing slurry into the perforations); and 
at least one processor (Fig. 1, item 36 – “surface processing unit”) in communication with the fluid blending apparatus (Fig. 1), wherein the processor is coupled with a non-transitory computer-readable storage medium having stored therein instructions ([0017]: a surface processing unit includes a processor and memory, the surface processing unit receiving signals from sensors and devices such as the mixing unit and the pumping unit (Fig. 1, item 34)).  

 Tang (US 20160273346 A1) also teaches:
“In the third stage 73, the measurement data is analyzed to predict whether a screen out or other undesirable condition may occur or is likely to occur. The measurement data, in one embodiment, is compared to threshold parameters (e.g., curve properties, historical data) to predict whether the undesirable condition will occur and when it will occur. In one embodiment, the measurement data is collected and associated with time or depth to generate a data set showing the progression of a measured parameter, such as temperature, pump pressure and/or downhole pressure. For example, measured pressure data taken during the current operation is correlated with time to generate a curve or pattern. The measurement data can be fitted to a selected curve and analyzed to predict whether and when a screen out should occur’ ([0036]-[0037]: measurements were compared to threshold parameters or curve properties in order to predict (undesirable) conditions).

Nevison (US 20140008074 A1) discloses:
“A method for fracturing a downhole formation, includes: preparing an energized fracturing fluid including mixing gaseous natural gas and a fracturing base fluid in a mixer; injecting the energized fracturing fluid through a wellhead and into a well; and continuing to inject the energized fracturing fluid until the formation is fractured” (Abstract: a system for fracturing includes a fracturing liquid tank, a proppant supply, and a fracturing blender (see Figs. 1-2)).

Surjaatmadja (US 20160312595 A1) discloses:
“Systems and methods for placing proppant in a portion of a subterranean formation (e.g., in a fracturing operation) using two or more immiscible fluids are provided. In certain embodiments, the methods comprise: introducing into a well bore penetrating a portion of a subterranean formation alternating stages of a first treatment fluid comprising one or more proppants, and a second treatment fluid comprising a lesser concentration of proppants than the first fluid, wherein the first fluid and the second fluid are substantially immiscible in one another, and wherein the alternating stages of the first and second treatment fluids are introduced into the well bore at or above a pressure sufficient to create or enhance one or more fractures in the subterranean formation” (Abstract: a fracturing operation is performed by using two immiscible fluids (see Figs. 3-4)).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“instructions which, when executed by the at least one processor, cause the at least one processor to, for each blending signal of the one or more blending signals: 
analyze, based on a calibration profile corresponding to one or more of the first fluid composition and the second fluid composition, a second portion of the blending signal corresponding to the second fluid composition in order to determine a transition indicator, the transition indicator corresponding to a change in the blended fluid from the first fluid composition to the second fluid composition; 
generate, based on the transition indicator, a flush signal indicating the beginning of a flush volume being output by the blending apparatus and pumped into the wellbore;
calculate a desired flush volume for the wellbore; and
terminate, based on the flush signal and the desired flush volume, the output of blended fluid from the blending apparatus such that the volume of blended fluid in the  second composition pumped into the wellbore is substantially equal to the desired flush volume,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claims 2-4, 6-12, 14-15 and 17-20. 
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to the Specification.
Claim Objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857